Judgment, Supreme Court, New York County (David H. Edwards, Jr., J.), entered October 3, 1989, which, inter alia, granted defendants’ motion for summary judgment and denied plaintiffs’ cross motion for summary judgment, unanimously affirmed, without costs.
This action concerns a letter written and disseminated by defendants to "Long Island Rabbis” asking them to urge "Christian colleagues” to disapprove of plaintiffs, and to contact catering establishments and large restaurants in their community to ask them not to do business with plaintiffs. Apparently, the letter was premised on information that plaintiffs planned to conduct an interfaith Passover seder on Long Island.
Summary judgment was properly granted in defendants’ favor, since the dissemination of a writing with a religious animus is not in and of itself actionable unless it results in specific acts of discrimination. Furthermore, defendants’ dissemination of the letter may be protected by the First Amendment of the United States Constitution. (NAACP v Claiborne Hardware Co., 458 US 886, reh denied 459 US 898; Branden*462burg v Ohio, 395 US 444.) Concur—Murphy, P. J., Milonas, Kupferman and Rubin, JJ.